Title: Recapitulation of Tours of Duty Performed by the Virginia Militia, [March 1781]
From: Jefferson, Thomas
To: 



[March 1781]


  
  
  
  
  
  
  
  
  


No. of militia
Carola. June. 1780
Carola. Nov. 1780
Invasn. Oct. 1780
Invasn. Jan. 1781.
Cherokees. Jan. 1781.
Ohio. Mar. 1781.
Relief Virga. Feb. 1781.
Carola. Feb. 1781


Accomack
1208










Albemarle
* 873

  
¼
¼






Amelia
1125
133
  
¼
¼






Amherst
* 896
51
  
¼
¼






Augusta
* 1375
  
1/10
¼
¼






Bedford
1535
65
  
  
¼






Berkeley
1100
  
1/10
  
  
  
¼




Botetourt

  
  
  
  
¼
  
  
¼


Brunswick
1200
43
  
¼
¼






Buckingh.
625
47
  
  
¼






Caroline
*9039
101
  
¼







Chas. city
*286
  
  
¼







Charlotte
*625
59
  
  
¼






Chestfd.
*655
97
  
¼
¼






Culpeper
*1513
  
1/10
  
  






Cumbld.
*408
61
  
  
¼






Dinwiddie
750
61
  
¼
¼






Eliz. city
*182










Essex.
*468










Fairfx
800
  
1/10
  
  
  
  
¼



Fauqr.
*9078
  
1/10
  
  
  
  
¼



Fayette

  
  
  
  
  
½




Fluvanna
296
23
  
¼
¼






Frederic
*1143
  
1/10
  
  
  
¼




Gloster
*850










Goochld.
550
53
  
¼
¼






Gr. briar.
*550
  
  
  
  
  
¼




Greensville











Halifx
1139
110
  
  
¼






Hampshire
1031
  
1/10
  
  
  
¼




Hanover
980
112
  
¼







Henrico
*619
69
  
¼
¼






Henry
*1004
54
  
  
  
  
  
  
¼


James city
*235

  
  
  
  
½




Jefferson
400










Illinois











I. of Wight
600










K. George
*483










K. & Q.
500
  
  
¼







K. Wm.
*436
  
  
¼







Lancaster
*273










Lincoln

  
  
  
  
  
½




Loudon
*1746
  
1/10
  
  
  
  
¼




Louisa
*603
57
  
¼







Lunbg
*677
53
  
  
¼






Mecklbg
975
83
  
  
¼






Middlsx
210










Monongh
1000
  
  
  
  
  
¼




Montgomy
750
  
  
  
  
¼


¼


Nansemd.
644










N. Kent
418
  
  
¼







Norf.
880










Northampt
430










Northhumbld.
*630










Ohio

  
  
  
  
  
¼




Orange
600
45
  
¼







Pittsylva
705
52
  
  
  
  
  

¼


Powhatan
350
47
  
¼
¼






Pr. Edwd.
*461
56
  
  
¼






Pr. Geo.
500










Pr. Anne
594










Pr. Wm.
*742
  
1/10
  
  
  
  
¼



Richmd.
573










Rock br.
625
  
1/10
¼
¼






Rockingh.
*875
  
1/10
¼
¼






Shenand.
925
  
1/10
  
¼






Southampt.
*874
  
  
¼
¼






Spotsva.
*480
83
  
¼







Stafford
500
  
  
  
  
  
  




Surry
*380










Sussex
700
  
  
¼
¼






Warwick
100










Washington
829
  
  
  
  
¼
  

¼


Westmld.
*544










York
244










Wmsbg
729










Norf. bor.











